Citation Nr: 1300521	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  08-08 928	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from March 1972 to March 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claim in August 2011 for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The August 2011 Board remand also remanded a claim seeking restoration of a rating assigned for a skin disability.  That benefit sought was granted by the RO on remand, and the matter is no longer on appeal before the Board.


FINDING OF FACT

In December 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant indicating he was withdrawing his appeal seeking a total rating based on individual unemployability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met with respect to his claim for a total rating based on individual unemployability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In December 2012, VA received a written request from the Veteran that he wanted to withdraw this appeal, see letter from Veteran, dated October 2012.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


